Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1,3-9,11,12,13 and 14 are allowed.
Claims 2 and 10 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
An image processing method comprising: detecting, for image positions in an input image, the presence of a predetermined key colour; generating an image texture, the generating step comprising: setting a texture background of the image texture to a predetermined background colour; generating transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image; and providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present, wherein the applying includes: applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.


Regarding Claim 11,
A machine-readable non-transitory storage medium which stores computer software, and which when executed by a computer, causes the computer to carry out actions, comprising: detecting, for image positions in an input image, the presence of a predetermined key colour; generating an image texture, the generating step comprising: setting a texture background of the image texture to a predetermined background colour; generating transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image; and providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present, wherein the applying includes: applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.  


Regarding Claim 12,
Apparatus comprising: a detector, configured to detect, for image positions in an input image, the presence of a predetermined key colour; a texture generator configured: to generate an image texture by setting a texture background of the image texture to a predetermined background colour; and to generate transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image; and to provide a texture foreground of the image texture; and a processor to apply the image texture to the input image at image positions at which the predetermined key colour is present, by applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.

Regarding Claim 1: Claim 1 is   rejected over Schaem et al. (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017) teaches An image processing method comprising: detecting, for image positions in an input image, the presence of a predetermined key colour; generating an image texture, the generating step comprising: setting a texture background of the image texture to a predetermined background colour; generating transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image; and providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present, respectively (detailed rejection of the claim mentioned within Office Action dated 01/06/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated 01/06/2022) as mentioned within the claim  " wherein the applying includes: applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.”

Regarding Claim 11: Claim 11 is   rejected over Schaem et al. (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017) teaches A machine-readable non-transitory storage medium which stores computer software, and which when executed by a computer, causes the computer to carry out actions, comprising: detecting, for image positions in an input image, the presence of a predetermined key colour; generating an image texture, the generating step comprising: setting a texture background of the image texture to a predetermined background colour; generating transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image; and providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present,  respectively (detailed rejection of the claim mentioned within Office Action dated 01/06/2022) within claim 11,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated 01/06/2022) as mentioned within the claim  " wherein the applying includes: applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.”

Regarding Claim 12: Claim 12 is   rejected over Schaem et al. (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017) teaches A machine-readable non-transitory storage medium which stores computer software, and which when executed by a computer, causes the computer to carry out actions, comprising: detecting, for image positions in an input image, the presence of a predetermined key colour; generating an image texture, the generating step comprising: setting a texture background of the image texture to a predetermined background colour; generating transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image; and providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present,  respectively (detailed rejection of the claim mentioned within Office Action dated 01/06/2022) within claim 12,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated 01/06/2022) as mentioned within the claim  " by applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.”

Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637